Exhibit 10.1

Amendment to License and Manufacturing Agreement

This amendment is made on the 16th date of August, 2012, by and between
Powerwave Technologies, Inc., a Delaware corporation whose principal office is
at 1801 E. St. Andrew Place, Santa Ana, California 92705 (“Licensor”), on the
one hand, and Shenzen Tatfook Technology Co., Ltd., a company established under
the laws of the People’s Republic of China, whose principal office is at 3rd
Industrial Area of Shajing Industrial Company, Haoziang Road, Shajing Town, Bao’
an District, Shenzhen, 518104, Peoples Republic of China (“Licensee”), on the
other hand. (Licensor and Licensee are hereinafter collectively referred to as
the “Parties” and each individually as a “Party.”)

WHEREAS Licensor and Licensee executed the License and Manufacturing Agreement,
(hereinafter called the “Agreement”) on 24th April 2012, which was effective on
May 23, 2012 upon the closing of the Asset Purchase Agreement between the
Parties.

WHEREAS Licensee is in the process of obtaining the Approvals from the
Authorities, including certain Tax Authorities in China for the payment of the
Upfront License Fee of $5,000,000 and as per the instruction from relevant Tax
Authority, there are some issues in the Agreement that need to be clarified.

Therefore, in consideration of the performance of the Agreement and without
prejudice to any other rights, obligations liabilities and remedies to which
Parties may be entitled or borne under the Agreement, Parties agree to amend
Agreement as following.

 

1. Parties hereby agree to change the article 1.12, 9.2, Exhibit B Royalties as
follows:

a. Section 1.12 “Licensed Products”, shall be revised to read in full as follow:
“Licensed Products shall mean those products referenced on Exhibit A hereto, as
such Exhibit shall be amended with the prior written approval of Licensee and
Licensor.



--------------------------------------------------------------------------------

b. The following shall be added to the end of section 9.2 C:. “Should the
Agreement be terminated due to the default of Licensor within 7 years since the
execution of Agreement, Licensor shall pay back to Licensee the prorated
unearned portion of the Up-front license fee (net of taxes paid on the Up-front
Licensee Fee to Chinese tax authorities) received by Licensor. The Up-front
License Fee net of taxes paid to the Chinese Tax Authorities is $5,000,000 less
the withholding taxes required to be paid to the Chinese Tax Authorities, which
the Parties estimate at 10% of the Up-front License Fee. The Up-front Licensee
Fee shall be considered earned ratably and shall be pro-rated on a straight line
basis over the 7 year period commencing on May 23, 2012. For example, assuming
the the net Up-front License Fee received by the Licensor is $4,500,000 if the
Agreement is terminated on May 23, 2013 because of a default by Licensor,
Licensor would be obligated to repay 6/7 of $4,500,000 or $3,857,143.

c. The following sentence shall be added to the end of item 1 on Exhibit B
Royalties:

“For purposes of clarification, notwithstanding the forgoing, in no
circumstance, shall Licensee pay any Royalty for the Licensed Product which are
manufactured, distributed and sold by Licensee to Licensor.”

 

2. Attached hereto as Exhibit D is a list of Licensed Intellectual Property
which shall be added as Exhibit D of Agreement.

 

3. In the event of any ambiguities or conflicts between this Amendment and the
Agreement, this Amendment shall prevail. For the terms and conditions not
defined in this Amendment, the Agreement shall be applied.

 

4. This Amendment shall become effective after signing and sealing by the
authorized representatives of the Parties.



--------------------------------------------------------------------------------

5. This Amendment shall be executed in four original copies in English, with
each of equally binding force, and each Party keeps two of originals.

IN WITNESS WHEREOF, Parties have caused this Agreement to be executed on the
16th day of August, 2012.

 

Licensor:

POWERWAVE TECHNOLOGIES, INC. By:   /s/ Marvin MaGee Name:   Marvin MaGee Title:
  Chief Operating Officer Licensee:

 

SHENZEN TATFOOK TECHNOLOGY CO., LTD.

By:

  /s/ Linda Xu Name:   Linda Xu Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF LICENSED INTELLECTUAL PROPERTY

 

Antenna

Patent #    Description 6005522    An antenna device with two radiating elements
having an adjustable phase difference between the radiating elements 5949303   
Movable dielectric body for controlling propagation velocity in a feed line
6008763    Flat antenna 6018319    Antenna element 6020861    Elongated antenna
6054953    Dual band antenna 6069586    Antenna operating with two isolated
channels 6104348    Antenna device with improved channel isolation 6137444   
Method of producing an antenna element assembly 6208299    Dual band antenna
arrangement 6283425    Mounting bracket 6295028    Dual band antenna 7898489   
Phase Shifter Tower Mounted Amplifers (TMA) 8150353    Masthead amplifier unit
5963854    Antenna amplifier 7800438    General LNA 6864743    Microwave
amplifier with bypass segment 7471172    Microwave transmission unit including
lightning protection 6927646    Bypass arrangement for low-noise amplifier
8130874    By-pass arrangement of a low noise amplifier